EXHIBIT 10.4D

 

NPS PHARMACEUTICALS, INC.

 

1994 EMPLOYEE STOCK PURCHASE PLAN

(as Amended by the Board of Directors in June 2003

and adopted by the Shareholders in August 2003)

 

1. PURPOSE.

 

1.1 The purpose of the Employee Stock Purchase Plan (the “Plan”) is to provide a
means by which employees of NPS Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and its Affiliates, as defined in subparagraph 1.2, which are
designated as provided in subparagraph 2.2, may be given an opportunity to
purchase stock of the Company.

 

1.2 The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

1.3 The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.

 

1.4 The Company intends that the rights to purchase stock of the Company granted
under the Plan be considered options issued under an “employee stock purchase
plan” as that term is defined in Section 423(b) of the Code.

 

2. ADMINISTRATION.

 

2.1 The Plan shall be administered by the Board of Directors (the “Board”) of
the Company unless and until the Board delegates administration to a Committee,
as provided in subparagraph 2.3. Whether or not the Board has delegated
administration, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan.

 

2.2 The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

 

2.2.1 To determine when and how rights to purchase stock of the Company shall be
granted and the provisions of each offering of such rights (which need not be
identical).

 

2.2.2 To designate from time to time which Affiliates of the Company shall be
eligible to participate in the Plan.

 

2.2.3 To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

 

2.2.4 To amend the Plan as provided in paragraph 13.

 

2.2.5 Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company.

 

2.3 The Board may delegate administration of the Plan to a Committee composed of
not fewer than two (2) members of the Board (the “Committee”). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

1



--------------------------------------------------------------------------------

3. SHARES SUBJECT TO THE PLAN.

 

3.1 Subject to the provisions of paragraph 12 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to rights granted under
the Plan shall not exceed in the aggregate three hundred thirty five thousand
(335,000) shares of the Company’s common stock (the “Common Stock”). If any
right granted under the Plan shall for any reason terminate without having been
exercised, the Common Stock not purchased under such right shall again become
available for the Plan.

 

3.2 The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

 

4. GRANT OF RIGHTS; OFFERING.

 

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock of the Company under the Plan to eligible
employees (an “Offering”) on a date or dates (the “Offering Date(s)”) selected
by the Board or the Committee. Each Offering shall be in such form and shall
contain such terms and conditions as the Board or the Committee shall deem
appropriate. If an employee has more than one right outstanding under the Plan,
unless he or she otherwise indicates in agreements or notices delivered
hereunder: (a) each agreement or notice delivered by that employee will be
deemed to apply to all of his or her rights under the Plan, and (b) a right with
a lower exercise price (or an earlier-granted right, if two rights have
identical exercise prices), will be exercised to the fullest possible extent
before a right with a higher exercise price (or a later-granted right, if two
rights have identical exercise prices) will be exercised. The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
Offering or otherwise) the substance of the provisions contained in paragraphs 5
through 8, inclusive.

 

5. ELIGIBILITY.

 

5.1 Rights may be granted only to employees of the Company or, as the Board or
the Committee may designate as provided in subparagraph 2.2, to employees of any
Affiliate of the Company. Except as provided in subparagraph 5.2, an employee of
the Company or any Affiliate shall not be eligible to be granted rights under
the Plan, unless, on the Offering Date, such employee has been in the employ of
the Company or any Affiliate for such continuous period preceding such grant as
the Board or the Committee may require, but in no event shall the required
period of continuous employment be equal to or greater than two (2) years. In
addition, unless otherwise determined by the Board or the Committee and set
forth in the terms of the applicable Offering, no employee of the Company or any
Affiliate shall be eligible to be granted rights under the Plan, unless, on the
Offering Date, such employee’s customary employment with the Company or such
Affiliate is at least twenty (20) hours per week and at least five (5) months
per calendar year.

 

5.2 The Board or the Committee may provide that, each person who, during the
course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:

 

5.2.1 the date on which such right is granted shall be the “Offering Date” of
such right for all purposes, including determination of the purchase price of
such right;

 

5.2.2 the Offering Period (as defined below) for such right shall begin on its
Offering Date and end coincident with the end of such Offering; and

 

5.2.3 the Board or the Committee may provide that if such person first becomes
an eligible employee within a specified period of time before the end of the
Offering Period (as defined below) for such Offering, he or she will not receive
any right under that Offering.

 

5.3 No employee shall be eligible for the grant of any rights under the Plan if,
immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting

 

2



--------------------------------------------------------------------------------

power or value of all classes of stock of the Company or of any Affiliate. For
purposes of this subparagraph 5.3, the rules of Section 424(d) of the Code shall
apply in determining the stock ownership of any employee, and stock which such
employee may purchase under all outstanding rights and options shall be treated
as stock owned by such employee.

 

5.4 An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted under “employee stock purchase
plans” of the Company and any Affiliates, as specified by Section 423(b)(8) of
the Code, do not permit such employee’s rights to purchase stock of the Company
or any Affiliate to accrue at a rate which exceeds twenty-five thousand dollars
($25,000) of fair market value of such stock (determined at the time such rights
are granted) for each calendar year in which such rights are outstanding at any
time.

 

5.5 Officers of the Company and any designated Affiliate shall be eligible to
participate in Offerings under the Plan, provided, however, that the Board may
provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.

 

6. RIGHTS; PURCHASE PRICE.

 

6.1 On each Offering Date, each eligible employee, pursuant to an Offering made
under the Plan, shall be granted the right to purchase up to the number of
shares of Common Stock of the Company purchasable with a percentage designated
by the Board or the Committee not exceeding fifteen percent (15%) of such
employee’s Earnings (as defined in Section 7(a)) during the period which begins
on the Offering Date (or such later date as the Board or the Committee
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no more than twenty-seven (27) months after the
Offering Date (the “Offering Period”). In connection with each Offering made
under this Plan, the Board or the Committee shall specify a maximum number of
shares which may be purchased by any employee as well as a maximum aggregate
number of shares which may be purchased by all eligible employees pursuant to
such Offering. In addition, in connection with each Offering which contains more
than one Purchase Date and a corresponding Purchase Period (as defined in the
Offering), the Board or the Committee may specify a maximum aggregate number of
shares which may be purchased by all eligible employees on any given Purchase
Date under the Offering. If the aggregate purchase of shares upon exercise of
rights granted under the Offering would exceed any such maximum aggregate
number, the Board or the Committee shall make a pro rata allocation of the
shares available in as nearly a uniform manner as shall be practicable and as it
shall deem to be equitable.

 

6.2 The purchase price of stock acquired pursuant to rights granted under the
Plan shall be not less than the lesser of:

 

6.2.1 an amount equal to eighty-five percent (85%) of the fair market value of
the stock on the Offering Date; or

 

6.2.2 an amount equal to eighty-five percent (85%) of the fair market value of
the stock on the Purchase Date.

 

6.3 In the event that the fair market value of the shares on a Purchase Date of
an Offering Period is less than the fair market value of the shares on the
Offering Date for such Offering Period, then every participant shall
automatically (a) be withdrawn from such Purchase Period at the close of such
Purchase Date (after the acquisition of shares for such Purchase Period), and
(b) be re-enrolled on the first business day subsequent to such Purchase Date
with such date now constituting the “Offering Date” for all purposes, including
determination of the Purchase Price of such right.

 

3



--------------------------------------------------------------------------------

7. PARTICIPATION; WITHDRAWAL; TERMINATION.

 

7.1 An eligible employee may become a participant in an Offering by delivering a
participation agreement to the Company within the time specified in the
Offering, in such form as the Company provides. Each such agreement shall
authorize payroll deductions of up to the maximum percentage specified by the
Board or the Committee of such employee’s Earnings during the Offering Period.
“Earnings” is defined as the total compensation paid to an employee, including
all salary, wages (including amounts elected to be deferred by the employee,
that would otherwise have been paid, under any cash or deferred arrangement
established by the Company), overtime pay, commissions, bonuses, and other
remuneration paid directly to the employee, but excluding profit sharing, the
cost of employee benefits paid for by the Company, education or tuition
reimbursements, imputed income arising under any Company group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, and similar items of compensation. The
payroll deductions made for each participant shall be credited to an account for
such participant under the Plan and shall be deposited with the general funds of
the Company. A participant may reduce (including to zero), increase or begin
such payroll deductions after the beginning of any Purchase Period only as
provided for in the Offering. A participant may make additional payments into
his or her account only if specifically provided for in the Offering and only if
the participant has not had the maximum amount withheld during the Purchase
Period.

 

7.2 At any time during an Offering Period a participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering Period
except as provided by the Board or the Committee in the Offering. Upon such
withdrawal from the Offering by a participant, the Company shall distribute to
such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s
interest in that Offering shall be automatically terminated. A participant’s
withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other Offerings under the Plan but such
participant will be required to deliver a new participation agreement in order
to participate in subsequent Offerings under the Plan.

 

7.3 Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company and any designated Affiliate, for any reason, and the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire stock for the terminated employee), under the Offering, without
interest.

 

7.4 Rights granted under the Plan shall not be transferable, and, except as
provided in Section 14, shall be exercisable only by the person to whom such
rights are granted.

 

8. EXERCISE.

 

8.1 On each purchase date, as defined in the relevant Offering (a “Purchase
Date”), each participant’s accumulated payroll deductions and other additional
payments specifically provided for in the Offering (without any increase for
interest) will be applied to the purchase of whole shares of stock of the
Company, up to the maximum number of shares permitted pursuant to the terms of
the Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional shares shall be issued upon the exercise of rights
granted under the Plan. The amount, if any, of accumulated payroll deductions
remaining in each participant’s account after the purchase of shares which is
less than the amount required to purchase one share of stock on the final
Purchase Date of an Offering shall be held in each such participant’s account
for the purchase of shares under the next Offering under the Plan, unless such
participant withdraws from such next Offering, as provided in subparagraph 7.2,
or is no longer eligible to be granted rights under the Plan, as provided in
paragraph 5, in which case such amount shall be distributed to the participant
after said final Purchase Date of the Offering, without interest. The amount, if
any, of accumulated payroll deductions remaining in any participant’s account
after the purchase of shares which is equal to the amount required to purchase
whole shares of stock on the final Purchase Date of an Offering shall be
distributed in full to the participant after such Purchase Date, without
interest.

 

8.2 No rights granted under the Plan may be exercised to any extent unless the
Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the Securities Act of 1933, as

 

4



--------------------------------------------------------------------------------

amended (the “Securities Act”). If on a Purchase Date of any Offering hereunder
the Plan is not so registered, no rights granted under the Plan or any Offering
shall be exercised on said Purchase Date and the Purchase Date shall be delayed
until the Plan is subject to such an effective registration statement, except
that the Purchase Date shall not be delayed more than two (2) months and the
Purchase Date shall in no event be more than twenty-seven (27) months from the
Offering Date. If on the Purchase Date of any Offering hereunder, as delayed to
the maximum extent permissible, the Plan is not registered, no rights granted
under the Plan or any Offering shall be exercised and all payroll deductions
accumulated during the Offering Period (reduced to the extent, if any, such
deductions have been used to acquire stock) shall be distributed to the
participants, without interest.

 

9. COVENANTS OF THE COMPANY.

 

9.1 During the terms of the rights granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such rights.

 

9.2 The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the rights granted under the Plan. If,
after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such rights unless and until such authority is obtained.

 

10. USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

11. RIGHTS AS A STOCKHOLDER.

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shareholdings acquired upon exercise
of rights hereunder are recorded in the books of the Company.

 

12. ADJUSTMENTS UPON CHANGES IN STOCK.

 

12.1 If any change is made in the stock subject to the Plan, or subject to any
rights granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding rights will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding rights.

 

12.2 In the event of: (a) a dissolution or liquidation of the Company; (b) a
merger or consolidation in which the Company is not the surviving corporation;
(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; (d) a strategic corporate event, such as
a merger or acquisition, where the Company is technically the surviving entity,
but where other elements of a change of control are present, i.e. change in
management team or board composition; (e) a transaction which the Board
determines in its sole discretion to constitute a change in control of the
Company; or (f) any other capital reorganization in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged, then,
as determined by the Board in its sole discretion (i) any surviving corporation
may assume outstanding rights or substitute similar rights for those under the
Plan, (ii) such rights may continue in full force and effect, or (iii)
participants’ accumulated payroll deductions may be used to purchase Common
Stock immediately prior to the transaction described above and the participants’
rights under the ongoing Offering terminated.

 

13. AMENDMENT OF THE PLAN.

 

13.1 The Board at any time, and from time to time, may amend the Plan. However,
except as provided in paragraph 12 relating to adjustments upon changes in
stock, no amendment shall be effective unless approved by

 

5



--------------------------------------------------------------------------------

the stockholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:

 

13.1.1 Increase the number of shares reserved for rights under the Plan;

 

13.1.2 Modify the provisions as to eligibility for participation in the Plan (to
the extent such modification requires stockholder approval in order for the Plan
to obtain employee stock purchase plan treatment under Section 423 of the Code
or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (“Rule 16b-3”)); or

 

13.1.3 Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.

 

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

13.2 Rights and obligations under any rights granted before amendment of the
Plan shall not be altered or impaired by any amendment of the Plan, except with
the consent of the person to whom such rights were granted or except as
necessary to comply with any laws or governmental regulation.

 

14. DESIGNATION OF BENEFICIARY.

 

14.1 A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to him of such shares and cash. In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death during an Offering Period.

 

14.2 Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company, the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

15. TERMINATION OR SUSPENSION OF THE PLAN.

 

15.1 The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on midnight, January 6, 2009. No rights may
be granted under the Plan while the Plan is suspended or after it is terminated.

 

15.2 Rights and obligations under any rights granted while the Plan is in effect
shall not be altered or impaired by suspension or termination of the Plan,
except with the consent of the person to whom such rights were granted or except
as necessary to comply with any laws or governmental regulation.

 

16. EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no rights
granted under the Plan shall be exercised unless and until the Plan has been
approved by the stockholders of the Company.

 

6